OFFICE OF THE ATTORNEY   GENERAL   OF TEXAS
                 AUSTIN
                                    co I
Honorable Julian hdontgortary,
                            Page r3


          For the purpose ai this opinion we are assuming
that by the terms *foreign soumesm and nforeign cement*
is neant oemmt iraa sources outside or the United States.
          The State Bighway Department is a creature of
the Legislature,ahd th%reiore has no UXWJ power than thhat
granted by its orsator.
          hrticle 667:h, Vernon*8 Annotated Civil Statutes,
provides that all oontracts for the iaproveiaant,aonstruo-
tlon and malntenameioi the state highway sy3tfm shell be
by ooxpotitivo   bldii.

          uost;or our statutes Soverning the letting 0r
oontracts provide that the contrrnotshall be let tb:the
&owest bidder or to the lowest responsiblebidder. But
the Legislaturehas bivsn the 3tato Highway Cozssission  more
latltudo aoncerningits aontracts,
         As stntedin YcQuillan on ?&xnicl~jal
                                           Corporations,
Volme III, Seotion 1286:
            *Suoh requirements (cmpetltlve bids)
       m-6 ror the :ur~oss 0r Inviting co.npetition,
       to guard against favoritism,improvldenae,
       extravaganae,traud and corruptionin the
       awarding ol municipal contracts, and to secure
       the best work or sup@es at the lowest prim
       pssibls, and are enaoted ior the benefit ot
       the property holder ami t',le
                                   tax papr, and
       wldders,
       and shall be coastrued and administeredas
       to accomplish suoh y,poses fairly and rea-
       sonably with sole reference to the public
       lntarest.w (&nphasisours)
            And in Dillon on L31~1icl.pal
                                      Corporations,Section
802,   it is said:
            wCo.qetitlveoffars or bids have WJ
       other object but to Snsure eoonoq sn3 ox-
       alude favoritfsmand oorruption ih the @XII-
       nishing of labor. . . for the use3 of the
       city." (Zuphasisours)
Honorable Julian Montgomery, Fwe.3


          In the oaee 0r mll.r Bit?llithiO cmipaoy vs. xuecae
County, ll 3. W. ~(sli)
                      303, Justioe Leddy of the Comni~sion
of Appeala, in disausalng oozpetitivebids as reqj&ed in
Artiole 2268, W:plete Texas %otutes, lQ20, said:
         "The clear purpose o? the enactn!ent
    of this statute was to enable oounties to
    obtain the performanae of any pub110 wrks
    at the lowest possible cost to the taxpayer."
          It is. therefore, oux opinion that the Pur;ose of
the Legislature in enaoting Article 6874h, supra, was to
Qroaure for the taxpayers the construction,itiproveosnt,
and maintenance of a system of state hip&ways at the lowest
coat gossible.
          It is a matter of o-on kmwledi58 that r0mgn
Portland Casmnt aan ba purahased at a less price than do-
mestio Portland Cms%nt. It is elementary that the~coat. 0r
ceneat la a large faotor 1x1determining the ooet of aon-
struation work. The clause sou&t to be inserted in the
specificationswould prohibit the use or foreign cement,
end thereby neoesaarily inareaae the bida Sor suah work.
In other words, the clause would be in direat contravention
of the purpose the Legislaturehad in mind when it enaotad
Article v574b, supra.
          It is, therefore,our opinion that t3e State
Highway Depertment does not have authority to insert the
olause provldlnz for a fiftean per aent differentialon
the unit price bid in favor of domestia csssnt ov:r Soreign
cement.
         Tru3ting t-t the iore~oi3!~
                                   fully answers your
Inquiry,we sre
                                     Yours very truly